         Case 20-34879 Document 88 Filed in TXSB on 10/29/20 Page 1 of 4




                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

                                                    )
In re                                               )    Chapter 11
                                                    )
EAGLE PIPE, LLC,                                    )    Case No. 20-34879 (MI)
                                                    )
                             Debtor.                )
                                                    )
                                                    )


                      BOOMERANG TUBE, LLC’S EXHIBIT LIST
                      FOR THE HEARING ON OCTOBER 30, 2020


        Boomerang Tube, LLC (“Boomerang”) hereby designates the following exhibits for use

in connection with the hearing scheduled for October 30, 2020 at 3:30 p.m. before the Honorable

Marvin Isgur at the United States Bankruptcy Court for the Southern District of Texas,

Courtroom 404, 515 Rusk Street, Houston, Texas 77002 (the “Hearing”).

                                         EXHIBITS

        Boomerang may offer into evidence any one or more of the following exhibits at the

Hearing:

 Ex.               Description                Offered    Objection    Admitted/   Disposition
  #                                                                     Not
                                                                      Admitted
  A     Master Goods and Services
        Agreement between XTO Energy
        Inc. et al. and Boomerang Tube,
        LLC
  B     Pricing, Payments and
        Manufacturing Schedule between
        XTO Energy Inc., Eagle Pipe, LLC,
        and Boomerang Tube, LLC
  C     Cancellation of Sales Agreement
        Case 20-34879 Document 88 Filed in TXSB on 10/29/20 Page 2 of 4




  D    Bailee Agreement between
       Boomerang Tube, LLC, Beemac,
       Inc., and Boomerang’s Lender
  E    July 8, 2020 Email from V. Flores
       (Beemac, Inc.) to J. Secrest (Eagle
       Pipe, LLC) and Attachment(s)
  F    Temporary Restraining Order,
       Boomerang Tube, LLC v. Eagle
       Pipe, LLC, [Cause No. 2020-62174]
       (Harris County Dist. Ct., Oct. 2,
       2020)
  G    Sample Eagle Pipe, LLC Purchase
       Order
  H    Eagle Pipe, LLC’s Terms and
       Conditions
  I    Aug. 18, 2020 Letter from J. Light
       (Eagle Pipe, LLC) to R. Ritchie
       (U.S. Bank)
  J    July 7, 2020 Emails between H.
       Martinez (Beemac, Inc.) and J.
       Secrest (Eagle Pipe, LLC)
  K    Plaintiff’s Original Petition, Verified
       Application for Temporary
       Restraining Order and Injunction,
       and Request for Disclosure,
       Boomerang Tube, LLC v. Eagle
       Pipe, LLC, [Cause No. 2020-62174]
       (Harris County Dist. Ct., Oct. 1,
       2020)
  L    Oct. 1, 2020 Letter from A. Stredde
       (U.S. Bank) to Boomerang Tube,
       LLC
 M     Aug. 21, 2020 Email from A.
       Stredde (U.S. Bank) to J. Light
       (Eagle Pipe, LLC)

       Additionally, Boomerang may offer into evidence any one or more of the following

exhibits at the Hearing:

       1.      Any exhibits designated by the Debtors or any other party;

       2.      Any pleadings, motions, orders, or other documents filed in this case;




                                                 2
         Case 20-34879 Document 88 Filed in TXSB on 10/29/20 Page 3 of 4




       3.      Any exhibits necessary to rebut the evidence or testimony of any witness offered

or designated by any other party.

       Boomerang reserves the right, to the extent allowed under applicable rules, to supplement

or amend this exhibit list at any time prior to the Hearing.



Dated: October 29, 2020                           Respectfully submitted,

                                                  /s/ Eric D. Madden
                                                  Eric D. Madden (State Bar No. 24013079)
                                                  J. Benjamin King (State Bar No. 24046217)
                                                  D. Benjamin Thomas (State Bar No. 24099991)
                                                  REID COLLINS & TSAI LLP
                                                  1601 Elm Street, Suite 4200
                                                  Dallas, Texas 75201
                                                  T: (214) 420-8900
                                                  F: (214) 420-8909
                                                  emadden@reidcollins.com
                                                  bking@reidcollins.com
                                                  bthomas@reidcollins.com

                                                  Angela J. Somers (admitted pro hoc vice)
                                                  REID COLLINS & TSAI LLP
                                                  810 Seventh Avenue, Suite 410
                                                  New York, New York 10019
                                                  T: (212) 344-5200
                                                  F: (212) 344-5299
                                                  asomers@reidcollins.com


                                                  COUNSEL FOR BOOMERANG TUBE, LLC




                                                  3
       Case 20-34879 Document 88 Filed in TXSB on 10/29/20 Page 4 of 4




                             CERTIFICATE OF SERVICE


        I HEREBY CERTIFY that on October 29, 2020, a true and correct copy of the above
Exhibit List was served via the Bankruptcy Court’s Electronic Case Filing System on those
parties that have consented to such service.


                                           /s/ Eric D. Madden
                                           Eric D. Madden




                                           4
